Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
1. 	Claims 11-17, 19-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ida (US 2009/0283311) in view of Kawasaki et al. (US 2011/0068476; hereinafter Kawasaki).
Regarding claim 11, Fig. 1 of Ida discloses a semiconductor element comprising: a through-silicon via (TSV) 7 formed in a substrate 10; a metal wiring 12; a silicon substrate 1 under the metal wiring 12; a dielectric film 8 in contact with the silicon substrate 1; and an insulating film 8 between the metal wiring 12 and the substrate 10.  
Ida fails to disclose the film comprising silicon carbide (SiC) in contact with the silicon substrate. 
However, Fig. 20 of Kawasaki teaches a TSV structure comprising the SiC layer 22 ([0102]) contact with the silicon substrate 10. It would have been obvious to those having ordinary skill in the art at the time of invention to use SiC as a dielectric layer as taught by Kawasaki in the device of Ida in order to reduce parasitic capacitance and increasing device performance.
Regarding claim 12, Ida discloses wherein the silicon substrate 1 comprises a slit 5 (fig. 1).
Regarding claim 13, Ida discloses wherein the insulating film 8 is embedded in the slit 5 (fig. 1).
Regarding claim 14, Kawasaki discloses wherein the insulating film 8 comprises silicon oxycarbide (SiOC) ([0102]).
Regarding claim 15, although the depth and a width of the slit are not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 16, Ida discloses wherein the metal wiring 12 covers an inside of the TSV 7 (fig. 1).
Regarding claim 17, Ida discloses wherein the metal wiring comprises copper (Cu) ([0131]).  

Regarding claim 19, Fig. 1 of Ida discloses a method of manufacturing a semiconductor element comprising: forming a through-silicon via (TSV) 7 formed in a substrate 10; forming a metal wiring 12; forming a silicon substrate 1 under the metal wiring 12; forming a dielectric film 8 in contact with the silicon substrate 1; and forming an insulating film 8 between the metal wiring 12 and the substrate 10.  
Ida fails to disclose forming the film comprising silicon carbide (SiC) in contact with the silicon substrate. 
However, Fig. 20 of Kawasaki teaches forming a TSV structure comprising the SiC layer 22 ([0102]) contact with the silicon substrate 10. It would have been obvious to those having ordinary skill in the art at the time of invention to use SiC as a dielectric layer as taught by Kawasaki in the device of Ida in order to reduce parasitic capacitance and increasing device performance.
Regarding claim 20, Ida discloses wherein the silicon substrate 1 comprises a slit 5 (fig. 1).
Regarding claim 21, Ida discloses wherein the insulating film 8 is embedded in the slit 5 (fig. 1).
Regarding claim 22, Kawasaki discloses wherein the insulating film 8 comprises silicon oxycarbide (SiOC) ([0102]).
Regarding claim 23, although the depth and a width of the slit are not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 24, Ida discloses wherein the metal wiring 12 covers an inside of the TSV 7 (fig. 1).
Regarding claim 25, Ida discloses wherein the metal wiring comprises copper (Cu) ([0131]).  

Regarding claim 27, Figs. 1 and 26-27 of Ida discloses an electronic apparatus comprising: an imaging element including: a through-silicon via (TSV) 7 formed in a substrate 10; a metal wiring 12; a silicon substrate 1 under the metal wiring 12; a dielectric film 8 in contact with the silicon substrate 1; and an insulating film 8 between the metal wiring 12 and the substrate 10; an optical system 54 configured to guide incident light to the imaging element 91 (fig. 27); and a signal processing circuit 90 (fig. 27) configured to receive a signal output from the imaging element.  
Ida fails to disclose the film comprising silicon carbide (SiC) in contact with the silicon substrate. 
However, Fig. 20 of Kawasaki teaches a TSV structure comprising the SiC layer 22 ([0102]) contact with the silicon substrate 10. It would have been obvious to those having ordinary skill in the art at the time of invention to use SiC as a dielectric layer as taught by Kawasaki in the device of Ida in order to reduce parasitic capacitance and increasing device performance.
Regarding claim 28, Ida discloses wherein the silicon substrate 1 comprises a slit 5 (fig. 1).
Regarding claim 29, Ida discloses wherein the insulating film 8 is embedded in the slit 5 (fig. 1).
Regarding claim 30, Kawasaki discloses wherein the insulating film 8 comprises silicon oxycarbide (SiOC) ([0102]).

2. 	Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ida (US 2009/0283311) in view of Kawasaki (US 2011/0068476); and further in view of Suthiwongsunthorn et al. (US 2009/0309235; hereinafter Suthiwongsunthorn).
The combination of Ida and Kawasaki discloses all of the elements of the claimed invention as stated above except the insulating film comprises a plurality of film types.
However, Fig. 5N of Suthiwongsunthorn teaches the insulating film 322 comprises a plurality of film types ([0051]).
In view of such teaching, it would have been obvious to the ordinary artisan at the time the invention was made to have modified the insulating film as taught by Suthiwongsunthorn in the combination of Ida and Kawasaki device because it would have been considered a well-known art recognized equivalent structure for the purpose of forming an insulating film. Moreover, the substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Line Air Products Co. 85 USPQ 328 (USSC 1950). 

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818